Notice of Pre-AIA  or AIA  Status
Claims 1, 3-10, 12-19 and 21-23 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Response to Amendment
The amendment filed on 09/22/2021 has been entered and considered by the examiner. By the amendment, claim 1, 5, 6, 14, 15, 17 and 21-22 are amended. In view of amendments made, the previous 101 rejection is withdrawn.

Response to prior art Arguments
Applicant's arguments filed 09/22/2021 have been fully considered. Following Applicants
arguments and amendments to the Claims, the 102 rejection of the claims is modified. New art is added. See office action.

Claim Rejections - 35 USC § 103
6.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
7.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.           Claims 1, 3-10, 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable Shah et al. (PUB NO: US 20120185483A1), hereinafter Shah in view of Zwickl et al. (PUB NO: US 20120283861 A1), hereinafter Zwickl.
Regarding claim 1
Shah teaches a system for facilitating evaluation of one or more characteristics related to quality associated with a machine design of a machine, (see para 17-22- In manufacturing, for example, simply substituting a plastic component for a metal component in a product because it has a lower environmental impact. The database may include information about price of the product, environmental impact, performance, product warranty, customer satisfaction, among others, for each of the nodes in the tree. The nodes may be rated. A higher rating may indicate a better candidate for substitution) the system comprising:

a user input device configured to generate a query related to the one or more characteristics related to quality associated with the machine design;( see para 30-33- The source 140 may include automatically generated and/or manual user input. The host 110 may execute analytics using the information from the source 140 to generate output for use in component substitution for device manufacture. For example, the host 110 receives information from the source 140 including environmental impact based on a cradle-to-grave assessment for various components that may be used. The data structure may be accessed by the host 110, which performs analytics based on input by the client 120, and outputs the results for the user at the client 110. In an example, the host 110 performs the analytics described herein by executing database program code 150. The database program code 150 may include an analysis engine 152 and a query engine 154. In an example, the analytics engine 152 may be integrated into the query engine 154. The analytics engine 152 may be an SQL-based analytics engine, and the query engine 154 may be an SQL query engine. A system that implements component substitution for device manufacture as described herein has the capability to take a description of a system 

Examiner note: Examiner consider the query engine that generates queries by executing database program code for use in component substitution for device manufacture.   Query related to characteristics includes (e.g., price, environmental footprint, customer satisfaction, warranty) of the individual components) for device manufacture. Examiner consider this characteristics represents the quality of the product. 

a display device configured to display image data representative of the one or more characteristics related to quality associated with the machine design;(see para 44-45- the database 160 may be a multidimensional data structure. FIG. 2A illustrates an example structure for a multidimensional data structure. In this example, the database is configured as a matrix 200 with information for each node. Example information may include, but are not limited to the following characteristics: price, environmental impact, performance, product warranty, and customer satisfaction, to name only a few examples. In FIG. 2A, the matrix 200 includes a plurality of columns (A, B, . . . i) and a plurality of rows (1, 2, . . . j For example, the intersection of column B and row 2 may be referred to as B2. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. The columns correspond to characteristics for the components. In an example where column B is for a computer display and row 2 is for environmental impact, the intersection B2 may include environmental impact information (e.g., overall carbon footprint) for the computer display). 

Examiner note: Examiner consider the computer display is a display device that display information representing characteristic such as price, environmental impact, performance, product warranty, and customer satisfaction of the component for the device manufacture.
a processor in communication with the user input device and the display device, (see para 25- FIG. 1A is a high-level block-diagram of an example computer system 100 which may implement tree creation for device manufacture. System 100 may be implemented with any of a wide variety of computing devices, such as, but not limited to, stand-alone desktop/laptop/netbook computers, workstations, server computers, blade servers, mobile devices, and appliances (e.g., devices dedicated to providing a service), to name only a few examples. Each of the computing devices may include memory, storage, and a degree of data processing capability at least sufficient to manage a communications connection either directly with one another or indirectly (e.g., via a network)) 

a first network between the processor and the user input device, the first network being a wireless network, (see para 27 and fig 1A-the network 130 includes the Internet or other mobile communications network (e.g., a 3G or 4G mobile device network). Network 130 provides greater accessibility to the service 105 for use in distributed environments, for example, where more than one user may have input and/or receive output from the service 105.)

wherein the processor is configured to: receive the query from the user input device via the first network; (see para 30-33and Fig 1A- The source 140 may include automatically generated and/or manual user input. The host 110 may execute analytics using the information from the source 140 to generate output for use in component substitution for device manufacture. For example, the host 110 receives information from the source 140 including environmental impact based on a cradle-to-grave assessment for various components that may be used. The data structure may be accessed by the host 110, which performs analytics based on input by the client 120, and outputs the results for the user at the client 110. In an example, the host 110 performs the analytics described herein by executing database program code 150. The database program code 150 may include an analysis engine 152 and a query engine 154. In an example, the analytics engine 152 may be integrated into the query engine 154. The analytics engine 152 may be an SQL-based analytics engine, and the query engine 154 may be an SQL query engine. A system 

Examiner note: Examiner consider host 110 receives queries by executing database program code for use in component substitution for device manufacture. Query related to characteristics includes (e.g., price, environmental footprint, customer satisfaction, warranty) of the individual components) for device manufacture. Examiner consider this characteristics of the component for device manufacture represents the quality associated with the machine design.

access, based at least in part on the query, data representative of the machine design stored in a data format comprising a plurality of nodes; (see para 19-system includes a computer readable storage to store at least one system tree having a plurality of nodes. The system tree may be stored in a data structure (e.g., a database). Each node in the system tree represents a characteristic of a component. For example, a system tree for a new computer may include a keyboard node, a motherboard node, a hard disk drive node, and a display node. Each node may also include child nodes. See para 35-During operation, the analysis engine 152 may be operatively associated with the query engine 154 to execute the function of the architecture of machine readable instructions as self-contained modules. These modules can be integrated within a self-standing tool, or may be implemented as agents that run on top of an existing database. Existing data are used as seed data to populate a matrix. A comparison is then run between the device and the populated matrix using node comparison techniques (and related algorithms). After a set of similar nodes has been identified, trees are constructed to identify the structure resident within the similar nodes. See para 46- In FIG. 2A, the matrix 200 includes a plurality of columns (A, B, . . . i) and a plurality of rows (1, 2, . . . j).)

Examiner note: Examiner consider the query engine run on top of an existing database to access data representative of the characteristics of the component for the device manufacture.  The existing database is the representation of data that populates a matrix. The matrix as shown in fig 2A is the data format (rows and columns) and see fig 2B represents the plurality of nodes that represents a characteristic of a component.   

arrange, based at least in part on the query, the plurality of nodes into a node tree structure, wherein the plurality of nodes are arranged into plurality of node levels within the node tree structure; (see para 44-45- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. The motherboard node may include information about cost, e.g., at least one of price, environmental impact, performance, product warranty, and customer satisfaction, among other characteristics of the motherboard. See para 50-53-FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include sub nodes, thereby defining a child-parent relationship (or branches) between the nodes. Motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces.) 

Examiner note: As shown in fig 2B computer (210a contains the node tree structure) contains of plurality of nodes levels. Motherboard 211a is the node level 1 and it contains sub node as node level 2 as 212a (circuit board), 213a (on-board memory) and 214a (processor). Circuit board nodes includes child nodes 215a and 216a as node level 3. 
identify a starting node level, of the plurality of node levels, associated with the query; identify a plurality of node branches, within the node tree structure, that branch from the starting node level;(see fig 2B and para 38- In an example, a root node is detected or inputted, and then the remaining nodes are identified as children or non-children of the root node. Based on the identified children nodes, a hierarchical structure may be generated which is used to construct a tree. See para 54- the program code traverses the trees and detects at least one root node in each of the trees. For example, the program code may compare nodes of the new system tree 210a with laptop/netbook computer trees 210b, desktop computer trees 210c, printer trees 210d, and mobile phone trees 210e. Each of the trees may include root nodes for motherboards (nodes 211a-e in FIG. 2B). Root nodes may also be identified for one or more sub node.)

Examiner note: In fig 2B 210a, the motherboard node 211a is the starting node level of the plurality of node levels within the tree structure. 

generate the image data by processing two or more node branches, of the plurality of node branches, substantially concurrently, starting at the identified starting node level and preceding downward in the node tree structure, wherein processing the two or more node branches includes identifying the one or more characteristics related to quality, as indicated by nodes associated with the two or more node branches, and wherein the image data comprises a machine image that represents at least a portion of the machine; (see para 44-47 and see fig 2A- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. See para 50-54- FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include subnodes, thereby defining a child-parent relationship between the nodes, and providing additional layers of granularity for the components. The tree structures 210a-c are for computer devices. Motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces. During operation, program code (e.g., the database program code 150 in FIGS. 1A and 1B) is executed to create a system tree (e.g., system tree 210a in FIG. 2B) for a new system (e.g., a new laptop computer).

Examiner note: Examiner consider the fig 2A and 2B (210a) is an image data tree structure formed by connecting plurality of nodes. Each node in the system tree represents a characteristic of a component. The characteristics of the components may include price, environmental impact of the components, customer satisfaction, warranty, and other characteristics dependent at least to some extent on design considerations. Some design considerations may include which characteristics are desired by the user, required by regulation, set forth in company policy, and used to meet manufacturing goals. Fig 2B illustrates the node tree structure with starting node level and proceeding downward. 
                                                   
communicate the image data to the display device, wherein communicating the images data causes the display device to display the image data (See para 25- FIG. 1A is a high-level block-diagram of an example computer system 100 which may implement tree creation for device manufacture. System 100 may be implemented with any of a wide variety of computing devices, such as, but not limited to, stand-alone desktop/laptop/netbook computers, workstations, server computers, blade servers, mobile devices, and appliances (e.g., devices dedicated to providing a service), to name only a few examples. Each of the computing devices may include memory, storage, and a degree of data processing capability at least 

Examiner note: Examiner consider the computer display is a display device that display information representing characteristic such as price, environmental impact, performance, product warranty, and customer satisfaction of the component for the device manufacture.

wherein the image data displayed on the display device further includes a plurality of parts of the machine associated with the query, the parts being superimposed over the machine image, (see fig 2B and para 51-53- all of the trees 210a-e (laptops, desktop computer, printer and mobile phone) include motherboard nodes 211a-e, in addition to nodes for other components. motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces.)
Examiner note: Fig 2B displayed the part of the machine design and they are superimposed each other. For example, a parent tree(machine) may be for a new laptop computer. The child tree(parts) may include a motherboard node, a keyboard node, a hard disk drive node, and a display node.

wherein each of the parts is associated with a different supplier, the data representative of the machine design being comprised of respective specification data from the different suppliers for the parts received at the processor via a second network, (see para 002 and 15- For example, designers, manufacturers, and others may take into consideration a wide variety of characteristics of many different components of the overall device or service. see para 30 and fig 1B-The source 140 may include any suitable source(s) for information about various components. For example, the source 140 may include manufacturer specifications. See para 56- The processor in one type of laptop computer may be more energy efficient than the processor in another laptop computer. See para 64-For example, each node A-D in a processor cluster 321 may be associated with a particular processing speed, processor size, manufacturer, etc.)
 and

wherein the starting node level is identified based on the query and a level of complexity associated with the data representative of the machine design.(See para 35-38 During operation, the analysis engine 152 may be operatively associated with the query engine 154 to execute the function of the architecture of machine readable instructions as self-contained modules. In an example, one or more node (e.g., portions of trees or even entire trees) may be substituted in the system tree. For example, the offending node(s) may be replaced with potentially better rated nodes, and also assessed to identify a better rated tree. The highly-rated tree(s) are used to mine the populated matrix for novel sub-trees from other devices, which may lead to a better rated solution. After a group of related nodes have been 

Examiner note: Examiner consider creating a new tree structure using node replacement or substitution based on the rating of the node/subnodes. Staring node level is based on various factors such as price, environmental impact, energy efficient and other features. For example, environmental impact(level of complexity) may receive a higher weighting if environmental impact is more pertinent to the user than price.


However, Shah does not teach wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device.

In the related field of invention, Zwickl teaches wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device. (see para 53- The characterization result is then displayed to the user 63 on a display device 17, for example by overlaying a color coded representation of chosen state variables, parameters and/or fault probabilities on a 2D- or 3D model of the part. It is also possible to overlay the color coded representation to a video image of the real part displayed either on a display device or in a wearable display system, thus allowing the user to identify and mark areas of potential quality problems for further inspection. In another embodiment, the affected area on the part is marked with spray or a marker, e.g. by a robotic device, or a barcode, RFID or other machine or human readable representation of data is attached to the part to make it possible to identify it in later inspection. See para 28- Finally, long term information of the quality of the parts produced and the variation of the process can be collected and summarized in process control charts)
Examiner note: The functional language (such that a user of the display device is able to assess quality of the parts without further input to the user input device) merely recites an intended use defined by the recited structural limitations, it imposes no patentable distinction on the claim (is not limiting).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system tree during manufacturing based on variety of characteristics of many different components of the overall device as disclosed by Shah to include wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device as taught by Zwickl in the system of Shah  for generating reference data from a set of computer simulations for characterizing a sheet metal forming product and to determine whether the product falls within the acceptable production limits in terms of quality, areas of potential defects and an approximation of the process parameters prevailing during its production. (See, Abstract Zwickl)


Regarding Claim 3 and 12
Shah further teaches wherein different node branches of the plurality of node branches are associated with different structure related to the machine design. (See para 19-The system tree may be stored in a data structure (e.g., a database). Each node in the system tree represents a characteristic of a component. For example, a system tree for a new computer may include a keyboard node, a motherboard node, a hard disk drive node, and a display node. Each node may also include child nodes. For example, the motherboard node may also include child nodes for motherboard components, such as the onboard memory, and processor. The database may include information about price of the product, environmental impact, performance, product warranty, customer satisfaction, among others, for each of the nodes in the 


Regarding Claim 4 and 13
Shah further teaches wherein the different structures related to the machine design include one or more of power system-related information, hydraulic system-related information, control system-related information, or chassis-related information. (See para 45-47-FIG. 2A illustrates an example structure for a multidimensional data structure. In this example, the database is configured as a matrix 200 with information for each node. In an example where column B is for a computer display and row 2 is for environmental impact, the intersection B2 may include environmental impact information (e.g., overall carbon footprint) for the computer display, such as but not limited to, energy use, toxic emissions, and waste disposal.)


Regarding claim 5, 14 and 21
Shah does not explicitly teach 
wherein the unique visual representation include color-coded representation of the parts. 
In the related field of invention, Zwickl further teaches wherein the unique visual representation include color-coded representation of the parts. (see para 21- method is provided to calculate process parameters and state variables for an actual part using results from a multitude of simulated or virtual parts for which both process parameters and state variables are known. see para 53- The characterization result is then displayed to the user 63 on a display device 17, for example by overlaying a color coded representation of chosen state variables, parameters and/or fault probabilities on a 2D- or 3D model of the part)

Regarding claim 6 and 15 
Shah does not explicitly teach wherein the image data further comprises textual representations of information related to the machine design, the textual representation including one or more tables color-codes tables corresponding with the color-coded representation of the parts. 
However, Zwickl further teaches wherein the image data further comprises textual representations of information related to the machine design, the textual representation including one or more tables color-codes tables corresponding with the color-coded representation of the parts. (see para 25- One or more of such material flow metrics, along with the simulation parameters and the distribution of state variables for each virtual part are stored in a database. See para 53- the affected area on the part is marked with spray or a marker, e.g. by a robotic device, or a barcode, RFID or other machine or human readable representation of data is attached to the part to make it possible to identify it in later inspection. Finally, the characterization result is saved in the database 64.)

Examiner note: Examiner consider the tables are database objects that contain all the machine related data in a database.


Regarding Claim 7 and 16
Shah further teaches wherein the data format is a three-dimensional data format representative of the machine design. (See para 45- the database 160 may be a multidimensional data structure. FIG. 2A illustrates an example structure for a multidimensional data structure. In this example, the database is configured as a matrix 200 with information for each node. Example information may include, but are not limited to the following characteristics: price, environmental impact, performance, product warranty, and customer satisfaction, to name only a few examples.)


Regarding Claim 8 and 17
Shah further teaches wherein the data representative of the machine design includes at least one of know-how-related data, cost-related data, reliability-related data, warrantee-related data, supplier-related data, or logistics-related data. (See para 55-56-The program may also be executed to rate the nodes. The nodes may be rated based on information in the database (e.g., in matrix 200 in FIG. 2A), to determine the suitability of a substitution. For example, the motherboard node 211b of one of the laptop/netbook computer trees 210b may be assigned a higher rating for price than the motherboard node in the desktop computer trees 210c, because the price of the motherboard in the netbooks is lower than the price of the motherboard in the desktop computers. The motherboard node of the desktop computer trees 210c may be assigned a higher rating than the netbooks for performance. But the motherboard node 211b of the laptop/netbook computer trees 210b may receive higher ratings than the desktop computer trees 210c for environmental impact, because the processor in the laptop/netbook computers is more energy efficient.)

Examiner note: Examiner consider tree structure for the device manufacture which is used to rate the nodes. Each node represents the data representation to track the price of individual components during manufacturing and to determine how the change in price of various components impacts the overall price for their products.



Regarding Claim 9 and 18
Shah further teaches wherein the characteristics related to quality include at least one of material-related quality, dimension-related quality, finish-related quality, part compatibility-related quality, supplier-related quality, or shipping-related quality. (See para 17- In manufacturing, for example, simply substituting a plastic component for a metal component in a product because it has a lower 


Regarding Claim 10 
Shah teaches a computer-implemented method for facilitating evaluating one or more characteristics related to quality associated with a machine design of a machine, (see para 17-22 and fig 1A- In manufacturing, for example, simply substituting a plastic component for a metal component in a product because it has a lower environmental impact. The database may include information about price of the product, environmental impact, performance, product warranty, customer satisfaction, among others, for each of the nodes in the tree. The nodes may be rated. A higher rating may indicate a better candidate for substitution. Computer system 100) the system comprising:
receiving the query from the user input device, wherein the query is related to the one or more characteristics related to quality associated with the machine design; (see para 30-33- The source 140 may include automatically generated and/or manual user input. The host 110 may execute analytics using the information from the source 140 to generate output for use in component substitution for device manufacture. For example, the host 110 receives information from the source 140 including environmental impact based on a cradle-to-grave assessment for various components that may be used. The data structure may be accessed by the host 110, which performs analytics based on input by the client 120, and outputs the results for the user at the client 110. In an example, the host 110 performs the analytics described herein by executing database program code 150. The database program code 150 may include an analysis engine 152 and a query engine 154. In an example, the analytics engine 152 may be 

Examiner note: Examiner consider host 110 receives queries by executing database program code for use in component substitution for device manufacture. Query related to characteristics includes (e.g., price, environmental footprint, customer satisfaction, warranty) of the individual components) for device manufacture. Examiner consider this characteristics of the component for device manufacture represents the quality associated with the machine design.

accessing, based at least in part on the query, data representative of the machine design stored in a data format comprising a plurality of nodes; (see para 19-system includes a computer readable storage to store at least one system tree having a plurality of nodes. The system tree may be stored in a data structure (e.g., a database). Each node in the system tree represents a characteristic of a component. For example, a system tree for a new computer may include a keyboard node, a motherboard node, a hard disk drive node, and a display node. Each node may also include child nodes. See para 35-During operation, the analysis engine 152 may be operatively associated with the query engine 154 to execute the function of the architecture of machine readable instructions as self-contained modules. These modules can be integrated within a self-standing tool, or may be implemented as agents that run on top of an existing database. Existing data are used as seed data to populate a matrix. A comparison is then run between the device and the populated matrix using node comparison techniques (and related algorithms). After a set of similar nodes has been identified, trees are constructed to identify the structure resident 

Examiner note: Examiner consider the query engine run on top of an existing database to access data representative of the characteristics of the component for the device manufacture.  The existing database is the representation of data that populates a matrix. The matrix as shown in fig 2A is the data format (rows and columns) and see fig 2B represents the plurality of nodes that represents a characteristic of a component.   

arranging, based at least in part on the query, the plurality of nodes into a node tree structure, wherein the plurality of nodes are arranged into plurality of node levels within the node tree structure; (see para 44-45- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. The motherboard node may include information about cost, e.g., at least one of price, environmental impact, performance, product warranty, and customer satisfaction, among other characteristics of the motherboard. See para 50-53-FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include sub nodes, thereby defining a child-parent relationship (or branches) between the nodes. Motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces.) 

Examiner note: As shown in fig 2B computer (210a contains the node tree structure) contains of plurality of nodes levels. Motherboard 211a is the node level 1 and it contains sub node as node level 2 as 212a (circuit board), 213a (on-board memory) and 214a (processor). Circuit board nodes includes child nodes 215a and 216a as node level 3. 


identifying a starting node level, of the plurality of node levels, associated with the query; identifying a plurality of node branches, within the node tree structure, that branch from the starting node level;(see fig 2B and para 38- In an example, a root node is detected or inputted, and then the remaining nodes are identified as children or non-children of the root node. Based on the identified children nodes, a hierarchical structure may be generated which is used to construct a tree. See para 54- the program code traverses the trees and detects at least one root node in each of the trees. For example, the program code may compare nodes of the new system tree 210a with laptop/netbook computer trees 210b, desktop computer trees 210c, printer trees 210d, and mobile phone trees 210e. Each of the trees may include root nodes for motherboards (nodes 211a-e in FIG. 2B). Root nodes may also be identified for one or more sub node.)

Examiner note: In fig 2B 210a, the motherboard node 211a is the starting node level of the plurality of node levels within the tree structure. 

generating the image data, representative of the one or more characteristic related to quality associated with the machine design, by processing two or more node branches, of the plurality of node branches, substantially concurrently, starting at the identified starting node level and proceeding downward in the node tree structure, wherein processing the two or more node branches includes identifying the one or more characteristics related to quality, as indicated by nodes associated with the two or more node branches, and wherein the image data comprises a machine image that represents at least a portion of the machine; (see para 44-47 and see fig 2A- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. See para 50-54- FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include subnodes, thereby defining a child-parent relationship between the nodes, and providing additional layers of granularity for the components. The tree structures 210a-c are for computer devices. Motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces. During operation, program code (e.g., the database program code 150 in FIGS. 1A and 1B) is executed to create a system tree (e.g., system tree 210a in FIG. 2B) for a new system (e.g., a new laptop computer).

Examiner note: Examiner consider the fig 2A and 2B (210a) is an image data tree structure formed by connecting plurality of nodes. Each node in the system tree represents a characteristic of a component. The characteristics of the components may include price, environmental impact of the components, customer satisfaction, warranty, and other characteristics dependent at least to some extent on design considerations. Some design considerations may include which characteristics are desired by the user, required by regulation, set forth in company policy, and used to meet manufacturing goals. Fig 2B illustrates the node tree structure with starting node level and proceeding downward.
                                                   

displaying the image data via a display device. (See para 25- FIG. 1A is a high-level block-diagram of an example computer system 100 which may implement tree creation for device manufacture. System 100 may be implemented with any of a wide variety of computing devices, such as, but not limited to, stand-alone desktop/laptop/netbook computers, workstations, server computers, blade servers, mobile devices, and appliances (e.g., devices dedicated to providing a service), to name only a few examples. Each of the computing devices may include memory, storage, and a degree of data processing capability at least sufficient to manage a communications connection either directly with one another or indirectly (e.g., via a network) see para 44-45- the database 160 may be a multidimensional data structure. FIG. 2A illustrates an example structure for a multidimensional data structure. In this example, the database is configured as a matrix 200 with information for each node. Example information may include, but are not limited to the following characteristics: price, environmental impact, performance, product warranty, and customer satisfaction, to name only a few examples. In FIG. 2A, the matrix 200 includes a plurality of columns (A, B, . . . i) and a plurality of rows (1, 2, . . . j For example, the intersection of column B and row 2 may be referred to as B2. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. The columns correspond to characteristics for the components. In an example where column B is for a computer display and row 2 is for environmental impact, the intersection B2 may include environmental impact information (e.g., overall carbon footprint) for the computer display). 

Examiner note: Examiner consider the computer display is a display device that display information representing characteristic such as price, environmental impact, performance, product warranty, and customer satisfaction of the component for the device manufacture.


evaluating quality associated with the machine design based on said displaying, via the display device, the image data representative of the one or more characteristics related to quality associated with the machine design, wherein said evaluating quality associated with the machine design is based on analysis of the one or more characteristics related to quality specifically associated with at least one of the plurality of parts of the machine. (see fig 2B and para 46-47-For example, the intersection of column B and row 2 may be referred to as B2. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. The columns correspond to characteristics for the components. In an example where column B is for a computer display and row 2 is for environmental impact, the intersection B2 may include environmental impact information (e.g., overall carbon footprint) for the computer display. In another example, the program code may go to the intersection B2, and then read forward/backward in a third dimension to obtain more detailed environmental impact information included in the overall carbon footprint calculation, such as but not limited to, energy use, toxic emissions, and waste disposal. See para 55-The program may also be executed to rate the nodes. )

Examiner note: Examiner consider the computer display is a display device that display information representing characteristic for each component of the device such as price, environmental impact, performance, product warranty, and customer satisfaction of the component for the device manufacture. Examiner consider this characteristics of the component for device manufacture represents the quality associated with the machine design.

wherein the image data displayed on the display device further includes a plurality of parts of the machine associated with the query, the parts being superimposed over the machine image, (see fig 2B and para 51-53- all of the trees 210a-e (laptops, desktop computer, printer and mobile phone) include motherboard nodes 211a-e, in addition to nodes for other components. motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the 

Examiner note: Fig 2B displayed the part of the machine design and they are superimposed each other. For example, a parent tree(machine) may be for a new laptop computer. The child tree(parts) may include a motherboard node, a keyboard node, a hard disk drive node, and a display node.

wherein each of the parts is associated with a different supplier, the data representative of the machine design being comprised of respective specification data from the different suppliers for the parts received at the processor via a second network, (see para 002 and 15- For example, designers, manufacturers, and others may take into consideration a wide variety of characteristics of many different components of the overall device or service. see para 30 and fig 1B-The source 140 may include any suitable source(s) for information about various components. For example, the source 140 may include manufacturer specifications. See para 56- The processor in one type of laptop computer may be more energy efficient than the processor in another laptop computer. See para 64-For example, each node A-D in a processor cluster 321 may be associated with a particular processing speed, processor size, manufacturer, etc.)
wherein the starting node level is identified based a level of complexity associated with the data representative of the machine design.(See para 35-38-In an example, one or more node (e.g., portions of trees or even entire trees) may be substituted in the system tree. For example, the offending node(s) may be replaced with potentially better rated nodes, and also assessed to identify a better rated tree. The highly-rated tree(s) are used to mine the populated matrix for novel sub-trees from other devices, which may lead to a better rated solution. After a group of related nodes have been identified, the tree reconstruction module 172 further outlines how the identified nodes are structurally related to one another.)

Examiner note: Examiner consider creating a new tree structure using node replacement or substitution based on the rating of the node/subnodes. Staring node level is based on various factors such as price, environmental impact, energy efficient and other features. For example, environmental impact(level of complexity) may receive a higher weighting if environmental impact is more pertinent to the user than price.


However, Shah does not teach wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device.

In the related field of invention, Zwickl teaches wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device. (see para 53- The characterization result is then displayed to the user 63 on a display device 17, for example by overlaying a color coded representation of chosen state variables, parameters and/or fault probabilities on a 2D- or 3D model of the part. It is also possible to overlay the color coded representation to a video image of the real part displayed either on a display device or in a wearable display system, thus allowing the user to identify and mark areas of potential quality problems for further inspection. In another embodiment, the affected area on the part is marked with spray or a marker, e.g. by a robotic device, or a barcode, RFID or other machine or human readable representation of data is attached to the part to make it possible to identify it in later inspection. See para 28- Finally, long term information of the quality of the parts produced and the variation of the process can be collected and summarized in process control charts)
Examiner note: The functional language (such that a user of the display device is able to assess quality of the parts without further input to the user input device) merely recites an intended use defined by the recited structural limitations, it imposes no patentable distinction on the claim (is not limiting).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system tree during manufacturing based on variety of characteristics of many different components of the overall device as disclosed by Shah to include wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device as taught by Zwickl in the system of Shah  for generating reference data from a set of computer simulations for characterizing a sheet metal forming product and to determine whether the product falls within the acceptable production limits in terms of quality, areas of potential defects and an approximation of the process parameters prevailing during its production. (See, Abstract Zwickl)


Regarding Claim 19
Shah teaches a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to:, (see para 17-22- In manufacturing, for example, simply substituting a plastic component for a metal component in a product because it has a lower environmental impact. The database may include information about price of the product, environmental impact, performance, product warranty, customer satisfaction, among others, for each of the nodes in the tree. The nodes may be rated. A higher rating may indicate a better candidate for substitution. See fig 1A computer system 100) the system comprising:

receive the query from the user input device, wherein the query is related to the one or more characteristics related to quality associated with the machine design of a machine; (see para 30-33- The source 140 may include automatically generated and/or manual user input. The host 110 may execute 

Examiner note: Examiner consider host 110 receives queries by executing database program code for use in component substitution for device manufacture. Query related to characteristics includes (e.g., price, environmental footprint, customer satisfaction, warranty) of the individual components) for device manufacture. Examiner consider this characteristics of the component for device manufacture represents the quality associated with the machine design.

access, based at least in part on the query, data representative of the machine design stored in a data format comprising a plurality of nodes; (see para 19-system includes a computer readable storage to store at least one system tree having a plurality of nodes. The system tree may be stored in a data structure (e.g., a database). Each node in the system tree represents a characteristic of a component. For example, a system tree for a new computer may include a keyboard node, a motherboard node, a hard disk drive node, and a display node. Each node may also include child nodes. See para 35-During 

Examiner note: Examiner consider the query engine run on top of an existing database to access data representative of the characteristics of the component for the device manufacture.  The existing database is the representation of data that populates a matrix. The matrix as shown in fig 2A is the data format (rows and columns) and see fig 2B represents the plurality of nodes that represents a characteristic of a component.   

arrange, based at least in part on the query, the plurality of nodes into a node tree structure, wherein the plurality of nodes are arranged into plurality of node levels within the node tree structure; (see para 44-45- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. The motherboard node may include information about cost, e.g., at least one of price, environmental impact, performance, product warranty, and customer satisfaction, among other characteristics of the motherboard. See para 50-53-FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include sub nodes, thereby defining a child-parent relationship (or branches) between the nodes. Motherboard nodes 211a-c may include subnodes 212a-c 

Examiner note: As shown in fig 2B computer (210a contains the node tree structure) contains of plurality of nodes levels. Motherboard 211a is the node level 1 and it contains sub node as node level 2 as 212a (circuit board), 213a (on-board memory) and 214a (processor). Circuit board nodes includes child nodes 215a and 216a as node level 3. 


identify a starting node level, of the plurality of node levels, associated with the query; identify a plurality of node branches, within the node tree structure, that branch from the starting node level;(see fig 2B and para 38- In an example, a root node is detected or inputted, and then the remaining nodes are identified as children or non-children of the root node. Based on the identified children nodes, a hierarchical structure may be generated which is used to construct a tree. See para 54- the program code traverses the trees and detects at least one root node in each of the trees. For example, the program code may compare nodes of the new system tree 210a with laptop/netbook computer trees 210b, desktop computer trees 210c, printer trees 210d, and mobile phone trees 210e. Each of the trees may include root nodes for motherboards (nodes 211a-e in FIG. 2B). Root nodes may also be identified for one or more sub node.)

Examiner note: In fig 2B 210a, the motherboard node 211a is the starting node level of the plurality of node levels within the tree structure. 

generate the image data, representative of the one or more characteristics related to quality associated with the machine design by processing two or more node branches, of the plurality of node branches, substantially concurrently, starting at the identified starting node level and proceeding downward in the node tree structure, wherein processing the two or more node branches includes identifying the one or more characteristics related to quality, as indicated by nodes associated with the two or more node branches, and wherein the image data comprises a machine image that represents at least a portion of the machine; (see para 44-47 and see fig 2A- the database 160 may store at least one tree with a plurality of nodes. Each node in the tree represents at least one characteristic of a device. For example, the database 160 may include a tree for a new computer. The new computer tree 250 may include nodes for the motherboard, the hard disk drive, the keyboard, and the display. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. See para 50-54- FIG. 2B illustrates a plurality of tree structures 210a-e that may be provided in the database. The trees 210a-e each have a plurality of nodes. Each node in the tree 210a-e may further include subnodes, thereby defining a child-parent relationship between the nodes, and providing additional layers of granularity for the components. The tree structures 210a-c are for computer devices. Motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces. During operation, program code (e.g., the database program code 150 in FIGS. 1A and 1B) is executed to create a system tree (e.g., system tree 210a in FIG. 2B) for a new system (e.g., a new laptop computer).

Examiner note: Examiner consider the fig 2A and 2B (210a) is an image data tree structure formed by connecting plurality of nodes. Each node in the system tree represents a characteristic of a component. The characteristics of the components may include price, environmental impact of the components, customer satisfaction, warranty, and other characteristics dependent at least to some extent on design considerations. Some design considerations may include which characteristics are desired by the user, required by regulation, set forth in company policy, and used to meet manufacturing goals. Fig 2B illustrates the node tree structure with starting node level and proceeding downward.
                                                   
communicate the image data to the display device, wherein communicating the images data causes the display device to display the image data (See para 25- FIG. 1A is a high-level block-diagram of an example computer system 100 which may implement tree creation for device manufacture. System 100 may be implemented with any of a wide variety of computing devices, such as, but not limited to, stand-alone desktop/laptop/netbook computers, workstations, server computers, blade servers, mobile devices, and appliances (e.g., devices dedicated to providing a service), to name only a few examples. Each of the computing devices may include memory, storage, and a degree of data processing capability at least sufficient to manage a communications connection either directly with one another or indirectly (e.g., via a network) see para 44-45- the database 160 may be a multidimensional data structure. FIG. 2A illustrates an example structure for a multidimensional data structure. In this example, the database is configured as a matrix 200 with information for each node. Example information may include, but are not limited to the following characteristics: price, environmental impact, performance, product warranty, and customer satisfaction, to name only a few examples. In FIG. 2A, the matrix 200 includes a plurality of columns (A, B, . . . i) and a plurality of rows (1, 2, . . . j For example, the intersection of column B and row 2 may be referred to as B2. In an example, each row corresponds to a component, and is thus used to generate the nodes in trees. The columns correspond to characteristics for the components. In an example where column B is for a computer display and row 2 is for environmental impact, the intersection B2 may include environmental impact information (e.g., overall carbon footprint) for the computer display). 

Examiner note: Examiner consider the computer display is a display device that display information representing characteristic such as price, environmental impact, performance, product warranty, and customer satisfaction of the component for the device manufacture.

wherein the image data displayed on the display device further includes a plurality of parts of the machine associated with the query, the parts being superimposed over the machine image, (see fig 2B and para 51-53- all of the trees 210a-e (laptops, desktop computer, printer and mobile phone) include motherboard nodes 211a-e, in addition to nodes for other components. motherboard nodes 211a-c may include subnodes 212a-c for the circuit boards, subnodes 213a-c for the onboard memory, and subnodes 214a-c for the processors. These subnodes are each related to the respective motherboard nodes 211a-c as child nodes. Furthermore, the child nodes may also have child nodes of their own. For example, the circuit board nodes 212a-c may include child nodes 215a-c for the integrated circuits and child nodes 216a-c for the metal traces.)
Examiner note: Fig 2B displayed the part of the machine design and they are superimposed each other. For example, a parent tree(machine) may be for a new laptop computer. The child tree(parts) may include a motherboard node, a keyboard node, a hard disk drive node, and a display node.


wherein the starting node level is identified based on a level of complexity associated with the data representative of the machine design and computing capacity of the computer.(See para 35- During operation, the analysis engine 152 may be operatively associated with the query engine 154 to execute the function of the architecture of machine readable instructions as self-contained modules. In an example, one or more node (e.g., portions of trees or even entire trees) may be substituted in the system tree. For example, the offending node(s) may be replaced with potentially better rated nodes, and also assessed to identify a better rated tree. The highly-rated tree(s) are used to mine the populated matrix for novel sub-For example, each node A-D in a processor cluster 321 may be associated with a particular processing speed, processor size, manufacturer, etc.)

Examiner note: Examiner consider creating a new tree structure using node replacement or substitution based on the rating of the node/subnodes. Staring node level is based on various factors such as price, environmental impact, energy efficient and other features. For example, processing size and speed is associated with computing capacity of the node. 


However, Shah does not teach wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device.

In the related field of invention, Zwickl teaches wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device. (see para 53- The characterization result is then displayed to the user 63 on a display device 17, for example by overlaying a color coded representation of chosen state variables, parameters and/or fault probabilities on a 2D- or 3D model of the part. It is also possible to overlay the color coded representation to a video image of the real part displayed either on a display device or in a wearable display system, thus allowing the user to identify and mark areas of potential quality problems for further inspection. In another embodiment, the affected area on the part is marked with spray or a marker, e.g. by a robotic device, or a barcode, RFID or other machine or human readable representation of data is attached to the part to make it possible to identify it in later inspection. See para 28- Finally, long term information of the quality of the parts produced and the variation of the process can be collected and summarized in process control charts)

Examiner note: The functional language (such that a user of the display device is able to assess quality of the parts without further input to the user input device) merely recites an intended use defined by the recited structural limitations, it imposes no patentable distinction on the claim (is not limiting).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system tree during manufacturing based on variety of characteristics of many different components of the overall device as disclosed by Shah to include wherein the parts are shown on the display device according to unique visual representations corresponding to quality of the parts such that a user of the display device is able to assess quality of the parts without further input to the user input device as taught by Zwickl in the system of Shah  for generating reference data from a set of computer simulations for characterizing a sheet metal forming product and to determine whether the product falls within the acceptable production limits in terms of quality, areas of potential defects and an approximation of the process parameters prevailing during its production. (See, Abstract Zwickl)

Regarding claim 22 
Shah further teaches wherein the generated image data representative of the one or more characteristics related to quality associated with the machine design is generated responsive to a reorientation input to reorient the machine image displayed on the display device and corresponding ones of the plurality of parts of the machine associated with the query.  (See para 26- The user interface may be provided on any computing device for providing data to, and receiving data from, service 105. See para 35- During operation, the analysis engine 152 may be operatively associated with the query engine 154 to execute the function of the architecture of machine readable instructions as self-contained modules. See para 80- the component substitution operations may be implemented with a customer interface (e.g., web-based product ordering interface). The customer is able to make predetermined selections (e.g., specifying minimum processor speed), and the operations 510-530 described above are implemented on a back-end device to present the user with various designs that meet the customer's minimum expectations. The user can then further select which of the alternatives best suit the customer's preferences (including, e.g., for price, environmental impact, customer satisfaction, and warranty. See para ))

Examiner note: Different selection was made to present the user with various designs and select the one that best suit the customer preferences. User can re-orient the of the machine image by different selection.


Shah does not explicitly teach wherein the image data further comprises textual representations of information related to the machine design, the textual representation including one or more tables color-codes tables corresponding with the color-coded representation of the parts. 
However, Zwickl further teaches wherein the image data further comprises textual representations of information related to the machine design, the textual representation including one or more tables color-codes tables corresponding with the color-coded representation of the parts. (see para 25- One or more of such material flow metrics, along with the simulation parameters and the distribution of state variables for each virtual part are stored in a database. See para 53- the affected area on the part is marked with spray or a marker, e.g. by a robotic device, or a barcode, RFID or other machine or human readable representation of data is attached to the part to make it possible to identify it in later inspection. Finally, the characterization result is saved in the database 64.)


Regarding claim 23
Shah further teaches the display device is configured to display the machine image in a user interface, and the user interface is configured to: accept user input, and re-orient the machine image displayed via the display device based at least in part on the user input.  (See para 26- The user interface may be provided on any computing device for providing data to, and receiving data from, service 105. See para 80- the component substitution operations may be implemented with a customer interface (e.g., web-based product ordering interface). The customer is able to make predetermined selections (e.g., specifying minimum processor speed), and the operations 510-530 described above are implemented on a back-end device to present the user with various designs that meet the customer's minimum expectations. The user can then further select which of the alternatives best suit the customer's preferences (including, e.g., for price, environmental impact, customer satisfaction, and warranty))

Examiner note: Different selection was made to present the user with various designs and select the one that best suit the customer preferences.




Conclusion

10.           Claims 1, 3-10, 12-19 and 21-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190073442 A1 GOLD et al.
Discussing a computer-implemented method for modifying a manufacturing process for integrated circuits.
US 20110141109 A1 Radet et al.
Discussing a method for navigating in a product structure of a product, wherein said product comprises a set of three-dimensional modeled objects.
14.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147